TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 23, 2015



                                      NO. 03-15-00391-CV


                  Edward Heard, Stephanie Heard, M. Anderson Heard,
          and/or All Occupants of 1206 Walnut Street, Bastrop, Texas, Appellants

                                                 v.

               VRM (Vendor Resource Management), Duly Authorized Agent
                     for the Secretary of Veterans Affairs, Appellee




       APPEAL FROM COUNTY COURT AT LAW OF BASTROP COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court. Having reviewed the record, the

Court holds that appellants have not prosecuted their appeal and did not comply with a notice

from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of prosecution.

Appellants shall pay all costs relating to this appeal, both in this Court and the court below.